Rizzo v Singla (2019 NY Slip Op 01900)





Rizzo v Singla


2019 NY Slip Op 01900


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


144 CA 18-01483

[*1]DOUGLAS RIZZO AND RUTHANN RIZZO, PLAINTIFFS-RESPONDENTS,
vDHARAM PAUL SINGLA, M.D., DEFENDANT, WYOMING COUNTY COMMUNITY HOSPITAL AND WYOMING COUNTY COMMUNITY HEALTH SYSTEM, DEFENDANTS-APPELLANTS. 


BARCLAY DAMON LLP, ROCHESTER (SANJEEV DEVABHAKTHUNI OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BROWN CHIARI LLP, BUFFALO (MICHELE A. BRAUN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Wyoming County (Michael F. Griffith, A.J.), entered May 15, 2018. The order denied the motion of defendants Wyoming County Community Hospital and Wyoming County Community Health System for summary judgment dismissing the complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court